404 So.2d 151 (1981)
Joseph H. PADGETT, Appellant,
v.
STATE of Florida, Appellee.
No. YY-495.
District Court of Appeal of Florida, First District.
September 17, 1981.
Rehearing Denied October 22, 1981.
*152 Ronald A. Dion, Entin, Schwartz, Angert, Dion & Broudy, North Miami Beach, Clyde M. Taylor, Jr., Tallahassee, for appellant.
Jim Smith, Atty. Gen., David P. Gauldin, Asst. Atty. Gen., for appellee.
WENTWORTH, Judge.
Appellant seeks review of a judgment of conviction and sentence imposed for the offense of unlawful compensation, § 838.016, Florida Statutes. We affirm the order appealed.
Among other contentions, appellant alleges error based upon the court's denial of a motion to suppress tape recordings made from the warrantless interception, pursuant to § 934.03(2)(c), Florida Statutes, of conversations between appellant and a police informant. The tapes include conversations which occurred in a motel room appellant used in furtherance of his illegal activity. The record indicates that upon being contacted at his private residence appellant arranged meetings at the motel room.
Article I, § 12, Florida Constitution, precludes the warrantless interception of private conversations conducted in the subject's home. State v. Sarmiento, 397 So.2d 643 (Fla. 1981); also see Hoberman v. State, 400 So.2d 758 (Fla. 1981). However, in the circumstances of the present case we reject appellant's suggestion that his motel room was the "functional equivalent" of a home, and we thus conclude that Sarmiento and Hoberman are inapplicable in this instance.
The order appealed is affirmed.
BOOTH and SHAW, JJ., concur.